DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a method for delivering an active agent in to the body tissue including the steps of inserting first and second needles, connected to respective first and second syringes, into the body tissue to a desired first depth, advancing the needles to a second depth while rotating a gear engaged with a rack that will moving pistons of the syringe distally in order to deliver a medication to the body tissue, lastly electroporating cells of the body tissue during or after the fluid is injected in order to deliver in the active agent. 
The closest prior art is Desai (US 6,231,591 B1). Desai teaches a method of delivering an active agent via a hollow needle while the needle is inserted creating a trail of medication. However, Desai does not teach the method of delivery in combination with electroporating the cells during or after delivery of the fluid, nor does Desai teach the structure components of a first and second needle, gear and rack. 
Therefore, by reciting in combination with the other method steps and structures, electroporating cells of the body tissue during or after the fluid has been injected and using a deliver system having two needles, and a gear and rack, overcome the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783